HaRshall, J.
This appeal challenges a decision respect-" ing a matter which was addressed to the judicial discretion ■of the trial court. It therefore cannot be disturbed, unless it appears clearly that such discretion was abused. The law applicable to such cases has been so often stated, and was so recently discussed in Homestead Land Co. v. Joseph Schlitz Brewing Co. 94 Wis. 600, that a rediscussion of the subject at this time would not serve any valuable purpose. 'The rule that a judicial sale should not be set aside for mere *305inadequacy of price hardly applies in. this case, for .the trial judge had before him facts tending strongly to prove that persons who desired to purchase at the sale were misled, to defendants’ prejudice, by statements made by the sheriff prior to such sale respecting whether successful bidders would be required to make immediate full payment in cash, and that, by a resale, the injury thereby done would be remedied, without any prejudice to plaintiff respecting the recovery of the amount due on the foreclosure judgment. Such being the case, we cannot say it was an abuse of discretion to make the order appealed from.
By the Qourt,— Order affirmed.